                     Case 1:19-cv-02278-RDB Document 1-3 Filed 08/07/19 Page 1 of 1
AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                for the
                                                       District
                                                 __________     of Maryland
                                                            District of __________

                      JEFFREY BARTZ                                )
                                                                   )
                                                                   )
                                                                   )
                            Plaintiff(s)                           )
                                                                   )
                                v.                                        Civil Action No.
                                                                   )
         NASA FEDERAL CREDIT UNION,                                )
                     &
                                                                   )
      EQUIFAX INFORMATION SERVICES, LLC
                                                                   )
                                                                   )
                           Defendant(s)                            )

                                                 SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address)
                                       NASA Federal Credit Union
                                       500 PRINCE GEORGE'S BLVD
                                       UPPER MARLBORO, MD 20774




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are:
                                           Kevin C. Williams, Esq.
                                           Law Office of Kevin Williams, LLC
                                           8403 Colesville Road, #1100
                                           Silver Spring, MD 20910
                                           301.399.1700


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                               CLERK OF COURT


Date:
                                                                                       Signature of Clerk or Deputy Clerk
